WALSH, J.
Heard on motion to adjudge the respondent in contempt for failure, to observe the terms of an interlocutory decree which was continued in force with the assent of the parties and with the consent of the court, after the original petition had been denied and dismissed.
While this arrangement may have been for the best interests of all parties, including the minor child when the same was entered into, it seems to us that the court is without jurisdiction to enforce it in the usual way upon respondent’s default. The petitioner in such case has her remedy in the common law court where she may bring a criminal complaint for non-support.
Upon rendering decision denying ■and dismissing the petition, the in-terlucto-v dec'ee becomes ineffective as far as future payments thereunder are concerned.
Motion to adjudge in contempt denied.